 Case 2:21-cv-01769-SAB-PLA Document 22 Filed 08/19/21 Page 1 of 2 Page ID #:249



 1
 2                                                                        JS-6
 3
 4
 5
 6                       UNITED STATES DISTRICT COURT
 7                      CENTRAL DISTRICT OF CALFORNIA
 8
 9 ANILA KOMOSA and ADAM
10 KOMOSA,                                        NO. 2:21-cv-01769-SAB-PLA
11              Plaintiffs,
12              v.                                ORDER DISMISSING ACTION
13 C. R. BARD, INC., and BARD
14 PERIPHERAL VASCULAR, INC.,
15              Defendants.                       [ECF NO. 21]
16
17        Before the Court is the parties’ Stipulation of Dismissal of Plaintiffs’ Claims
18 Without Prejudice, ECF No. 21. The parties ask the Court to dismiss Plaintiffs’
19 claims without prejudice with each party to bear their own costs.
20 //
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //

        ORDER DISMISSING ACTION ~ 1
 Case 2:21-cv-01769-SAB-PLA Document 22 Filed 08/19/21 Page 2 of 2 Page ID #:250



 1        Accordingly, IT IS ORDERED:
 2        1.    The parties’ Stipulation of Dismissal of Plaintiffs’ Claims Without
 3              Prejudice, ECF No. 21, is GRANTED.
 4        2.    Plaintiffs’ claims against all parties in the above-captioned action are
 5              DISMISSED without prejudice with each party to bear their own
 6              costs.
 7        IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
 8 this Order, provide copies to counsel, and close the file.
 9        DATED this 19th day of August 2021.
10
11
12
13                        _______________________________
14                                Stanley A. Bastian
                              United States District Court
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     ORDER DISMISSING ACTION ~ 2
